IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MICHAEL RHODY, JR.,                  NOT FINAL UNTIL TIME EXPIRES TO
FATHER,                              FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-2212
v.

SHANA SHULTZ, MOTHER,

      Appellee.

_____________________________/

Opinion filed July 12, 2016.

An appeal from an order of the Circuit Court for Leon County.
Charles A. Francis, Judge.

John C. Kenny, Tallahassee, for Appellant.

Adam R. Cowhey, Tallahassee, for Appellee (no appearance).




PER CURIAM.

      DISMISSED.

BILBREY, KELSEY, and M.K. THOMAS, JJ., CONCUR.